Citation Nr: 0819612	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  02-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In March 2004 and November 2004, the Board remanded this 
matter to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as most recently reflected in a November 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

Service connection (noncompensable) for PTSD was awarded 
pursuant to a December 1991 rating.  The present appeal 
derives from a claim for increased rating filed in January 
2001.  

In April 2005, the RO identified that the veteran was in 
receipt of Social Security (SS) benefits and attempted to 
obtain pertinent records associated with such determination.  
After several requests, the Social Security Administration 
(SSA) provided a copy of correspondence dated in November 
2003 associated with an award of SS Insurance, based on 
disability.  However, copies of associated medical records 
were not provided although they were requested.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  It has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).  Under the circumstances, additional 
development is required.  

The RO should obtain and associate with the claims file all 
outstanding VA records as well as any other pertinent 
records.  The claims file reflects that the veteran has 
received medical treatment from the Highland Drive VA Medical 
Center; however, as the claims file only includes records 
from that provider dated up to September 2006; thus, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board additionally observes that the most recent VA 
examination for the veteran's PTSD is dated in June 2004.  
Under the circumstances, the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
psychiatrist or psychologist would materially assist in the 
development of this appeal.

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a 
corrective VCAA letter advising the 
veteran of what evidence would 
substantiate his claim for increased 
evaluation.  Apart from other 
requirements applicable under the VCAA, 
the letter must comply with the 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) ruling, and advise the 
veteran to submit evidence that his 
disorder has worsened, including the 
effect an increased worsening has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Code(s) to 
establish entitlement to an increased 
rating.  In so doing, the AMC/RO should 
also comply with any other directives 
of the Veterans Benefits 
Administration. 

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's 2003 award 
of benefits as well as those associated 
with any subsequent determinations.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

3.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for PTSD since September 
2006.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
mental health examination to determine 
the severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to his service connected 
PTSD and which, if any, are attributable 
to nonservice-connected psychiatric 
disorders.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD and explain 
the significance of the score.  The 
examiner should indicate whether the GAF 
score would change if the nonservice-
connected psychiatric disorders were 
included in the assessment.

The examiner's attention is invited to 
the June 2004 VA examination.  The 
examiner is also requested to indicate 
which of the following (a), (b), (c) or 
(d) best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or,

(b) Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or,

(c) Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships, or,

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events).

Adequate reasons and bases should be 
provided to support the opinion 
provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



